Citation Nr: 1040927	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-36 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for disability due to 
psychiatric disease, to include PTSD.  

2.  Entitlement to service connection for disability due to 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from October 4, 1967 to 
September 24, 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  The RO disallowed service connection for PTSD in an 
unappealed March 2006 decision.

2. Evidence added to the record since the March 2006 decision, in 
which the RO disallowed service connection for PTSD, raises a 
reasonable possibility of substantiating the claim.  

3.  There is no verified in-service stressor.  

4.  The Veteran does not have PTSD.  

5.  The Veteran's psychiatric diseases did not have onset during 
his active service, a psychosis did not manifest within one year 
of separation from active service, and his psychiatric diseases 
are not etiologically related to his active service.  

6.  The RO denied service connection for prostate cancer in an 
unappealed March 2006 decision.  

7.  Evidence added to the record since the March 2006 decision 
does not raise a reasonable possibility of substantiating a claim 
for service connection for prostate cancer.


CONCLUSIONS OF LAW

1.  The March 2006 decision, in which the RO disallowed service 
connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence having been submitted since the 
March 2006 rating decision, the criteria to reopen the claim for 
service connection for PTSD have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2010).

3. The criteria for service connection for disability due to 
psychiatric disease, to include PTSD, have not been met.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).  

4.  The March 2006 decision in which the RO denied service 
connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2010).

5.  New and material evidence having not been submitted since the 
March 2006 RO decision, the criteria to reopen a claim of 
entitlement to service connection for prostate cancer have not 
been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including psychoses and malignant 
tumors, may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year of 
discharge from service, even though there is no evidence of such 
disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for prostate cancer is presumed for veterans 
exposed to the herbicide referred to as Agent Orange" during 
active service, absent evidence to the contrary.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In addition to the use of Agent Orange in the Republic of Vietnam 
during the Vietnam conflict, the Department of Defense (DoD) has 
confirmed that Agent Orange was used along the demilitarized zone 
(DMZ) in Korea from April 1968 to July 1969.  If it is determined 
that a veteran who served in Korea from April 1968 to July 1969 
belonged to one of the units identified by DoD, then it could be 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 
MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.

If a veteran instead either belonged to a different unit located 
in Korea during this time period, or served in one of the units 
identified by DoD between September 1, 1967 and August 31, 1971, 
but not during 1968 or 1969, then herbicide exposure will 
represent a factual determination to be established on a case-by-
case basis.  See M21-1 MR, Part VI, Chapter 2, Section B, Topic 
6, Block d.

Service connection for prostate cancer may be presumed based on 
exposure to ionizing radiation.  38 C.F.R. § 3.311.  Service 
connection for prostate cancer may also be presumed based if the 
veteran is a radiation exposed veteran, which is a veteran who, 
during service, participated in a radiation-risk activity.  
38 C.F.R.   § 3.309(d).  All radiation-risk activities involve 
exposure to nuclear or atomic weapons use or testing, such as 
presence in certain parts of Japan in the 1940s.  

Prior to receipt of the claims that gave rise to this appeal, the 
Veteran sought VA benefits for disability resulting from PTSD and 
prostate cancer and service connection had been denied.  Once a 
claim is denied, the Veteran has one year from the date the 
notice of the denial was mailed to him to initiate an appeal to 
the Board by filing a notice of disagreement with the decision.  
38 U.S.C.A. § 7105(c).  If no notice of disagreement is received 
in that time frame, the decision becomes final and the claim may 
not later be reopened and allowed.  Id.  The exception to this 
general rule is that the claim shall be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108.  

"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which is neither 
cumulative nor redundant of evidence previously submitted, and 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  With 
respect to the issue of materiality, the newly presented evidence 
need not be probative of all the elements required to award the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits of 
the claim as to each essential element that was a specified basis 
for that last final disallowance of the claim.  

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

That presumption only applies to determining whether a claim must 
be reopened.  When addressing the claim on the merits the Board 
has an obligation to evaluate the credibility of evidence and to 
assign probative weight to competent evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence").  As to some of the 
factors that go into making these determinations both the Court 
of Appeals for Veterans Claims (Veterans Court) and the Court of 
Appeals for the Federal Circuit (Federal Circuit) have provided 
guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 
(Fed. Cir. 2006) (stating that "the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of possible 
bias, conflicting statements, etc ".); see also Caluza v. Brown, 
7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of 
a witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.").  

Psychiatric disease

In May 2005, VA received the Veteran's most recent claim for 
service connection for disability which he specified as due to 
PTSD. VA had first received a claim for benefits for this 
disability in December 1998.  That claim was denied in a rating 
decision dated in July 1999.  Notice of that rating decision and 
of his appellate rights was mailed to the Veteran and his 
representative in November 1999.  

The basis for the denial in 1999 was that there was lack of a 
showing that the Veteran had the claimed disability and a lack of 
showing that the claimed disability was related to service.  

In a rating decision dated in March 2006, the RO again disallowed 
service connection for PTSD, this time on the basis that new and 
material evidence had not been submitted to reopen the claim.  VA 
mailed notice of that decision and of the Veteran's appellate 
rights to the Veteran and his representative that same month.  No 
writing was received by VA within one year of that decision 
expressing disagreement with that decision.  The decision thus 
became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

In a writing date stamped in October 2006, the Veteran first 
reported several in-service stressors, as explained in the 
following paragraphs.

First, that he was initially attached to an infantry battalion 
with an Army engineering company to assist in the clearing of 
mines and spent 4 months at that assignment prior to being 
transferred to the Signal Corps Headquarters Company.  He 
elaborated that, with respect to duty involving land mines, he 
was responsible for disarming the land mines.  He reported that 
he also had the duty of instructing other soldiers as to how to 
disarm landmines.  

Second, that while attached to the Signal Corp battalion he was 
given an assignment to accompany a caravan to deliver supplies.  
On one delivery his truck hit a land mine, he and others were 
knocked unconscious for several hours, awoke bleeding with parts 
of their uniforms burned, and walked until found by the border 
patrol, He reported that he lost a shoe.  He stated that on 
return to his unit he was thrown in jail, and charged with a 
crime about his misbehavior during a military expedition.  He 
stated that his congressman intervened and instead of court 
martial he was given an Article 15 non-judicial punishment and 
taken off the duty roster and put on guard duty.  

Third, that just short of his estimated departure date of October 
4, 1969 he was assigned to Ascom Korea and given the assignment 
of training new soldiers.  He reported that these new soldiers 
arrived in Korea from the U.S. on Delta Airlines under heavy 
artillery attack, just as he had.  

The Veteran reported that during the last week of September 1969 
he was given a special assignment repairing a roof and tool a few 
soldiers to assist him.  He reported that a fight broke out on 
the roof in front of the head quarters of a psychiatrist and the 
company commander and that he was about to be court martialed 
but, due to intervention by the psychiatrist, he was given an 
Article 15, an honorable discharge, and an early separation date.  

Also of record are two pages (front and back of one and front of 
another page contains writing) which is not dated or date stamped 
but contain a statement of stressors.  He reported that the first 
battalion he was attached to was an Army engineering company 
where he was the radioman who assisted engineers in clearing land 
mines from a Korean deserted airport.  He also reported that the 
date of the incident he described as a fight on a roof was 
approximately September 16, 1969.  He reported that he and the 
other person were involved in a fight to the death where each 
used their tools as a weapon and he was stabbed.  

In June 2007, the Veteran submitted another statement  describing 
in-service stressors.  He reported that two men were killed at 
the mine clearing of the airport operation and five were injured, 
but he did not know them.  

In this letter he elaborated on his report of an incident 
occurring when he was delivering supplies by truck in Korea.  He 
reported that the delivery was to the DMZ.  He reported that he 
was sick and vomiting after being rendered unconscious but had no 
major injuries, although his boot was missing.  

At this time, the Veteran stated that he believes that the truck 
was hit with a non-lethal energy beam which he stated was either 
a microwave beam, a heat beam, or a "vomit" beam, and that is 
why the truck turned over.  

In a statement received in February 2007, the Veteran provided 
additional information.  He reported that he arrived in Korea on 
a Delta cargo plane under heavy artillery fire, but the plane was 
not hit.  

In this regard, the Board must note that the Veteran served on 
active duty from October 4, 1967 to September 24, 1969.  

In October 2007, VA received another stressor statement from the 
Veteran.  Referring to the supply run, he stated that this 
incident occurred between April and May of 1968.  He reported 
that his caravan was attacked behind enemy lines, the driver of 
his truck lost control and the truck turned over.  He reported 
that he awoke to find a boot missing and his right ankle and foot 
"smashed up & fractured."  He also reported that he almost bit 
his tongue off and it was hanging on only by a thread.  He did 
not mention a land mine.  

He reported that he suspected that they were hit by an energy 
beam - a flash of light.  He postulated that this may be the 
reason the driver lost control of the truck.  He also 
hypothesized that it could have been due to paralysis from 
chemical herbicides.  He again reported that upon return to his 
unit he was placed in jail for several days.  He reported that 
the incident ended with an Article 15 including loss of pay for 
the supplies and rifles which were lost.  

In that writing the Veteran reported that while out processing at 
his last duty station he was stabbed by a new arriving solder 
while working on a roof.  He reported that he was ordered down 
from the roof by the military police and brought to the medical 
officer where "the good doctor gave me my diagnostic criteria 
for Stress Disorder.  He literally said I was tripping.  Instead 
of the new soldier being reprimanded for stabbing me and 
disobeying my authority in regards to his current assignment."  

The Veteran reported what the doctor told him, in 1969, as 
follows:   

He explained I had the criteria for Anxiety 
Stress Disorder  He said I had been exposed 
to a traumatic event in which in certain 
accounts were present.  I had experienced, 
witnessed or was confronted with an event 
or events that involved actual or 
threatened death or injury, or a threat to 
the physical integrity of self or others, 
The doctor continued & explained my 
personal response involved intense fear, 
helplessness, or horror.  The Traumatic 
event is persistently re-experienced in one 
or more ways (1) recurrent & intrusive 
distressing recollections of the event, 
including images thoughts, or perceptions.  

(2)  Acting or feeling as if the Traumatic 
event were recurring (includes a sense of 
reliving the experience, illusions, 
hallucinations, & dissociative flashback 
episodes, including those that occur on 
awakening or when intoxicated).  (3) 
Intense psychological distress at exposure 
to internal or external cues that symbolize 
or resembling an aspect of the traumatic 
event.  

In May 2008, VA received additional reports of additional 
stressors.  The Veteran reported that sometime between January 
and April 1968, while in radio operator school, two incidents 
occurred.  First, that a fellow trainee was taken away by 
military police protesting that he was going to be killed and 
shortly thereafter the Veteran learned that the trainee had 
killed himself.  Second, that there were soldiers returning to 
the base from Vietnam and the Veteran and others were told to 
stay away from them because many of them had post traumatic 
stress and that shortly after this the garrison commander was 
found murdered in his office.  He reported that these two deaths 
caused his stress.  

Another stressor statement was received from the Veteran in July 
2008.  He reported some of the previous stressors as well as 
newly reported stressors.  For example, he reported that at some 
point around the time of the alleged truck incident his battalion 
was placed on ready alert because the North Korean Air Force was 
making air strikes over the border into South Korea.  He reported 
that he manned a 50 caliber machine gun along the border.  

He also reported in this July 2008 statement that his duties as a 
radioman during mine clearing involved radioing the company 
commander when they were going to detonate a mine.  He also 
explained that the reason he was transferred from the Engineers 
Battalion to the Signal Corps Battalion was that he had problems 
with his right ankle which were exacerbated by long walks over 
rough terrain.  Specifically that he had multiple fractures of 
his right ankle prior to service which had not healed correctly 
and the long walks aggravated the condition.  

This evidence goes to the reason for the last final denial and 
raises a reasonably possibility of substantiating his claim.  

This matter is somewhat complicated by the nature of the 
Veteran's claim, his status as a layperson, and the current 
record.  The U.S. Court of Appeals for Veterans Claims (Veterans 
Court) has explained that although a pro se lay person files a 
claim specifying the disability as "PTSD," if there are other 
diagnosed psychiatric diseases shown in the record, generally VA 
is to view the claim as a claim for disability due to psychiatric 
disease, whatever the diagnosis.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  

Here, the record shows that the Veteran has been diagnosed with 
several psychiatric diseases, but not PTSD.  The Board will 
therefore view this claim as a claim for disability due to 
disability from any psychiatric disease, including PTSD.  As to 
the part of this claim that encompasses disability alleged as due 
to PTSD, the Board notes that at the time of the 1999 denial, the 
Veteran had provided no information regarding any in-service 
stressor.  Since that 1999 denial, and as detailed further in 
this decision, the Veteran has alleged numerous in-service 
stressors, including attack by the enemy, as described in the 
following paragraphs.  

The Board finds that the evidence added to the record since the 
March 2006 is new and material evidence, and hence, the claim for 
entitlement to service connection for disability due to 
psychiatric disease, to include PTSD, is reopened.  The Board now 
turns to the merits of the Veteran's claim.  

For two reasons the Board finds that service connection is not 
warranted for PTSD.  First, although the Veteran has been seen 
numerous times for his psychiatric symptoms and has even urged 
mental health practitioners to diagnose PTSD, he has been found 
by mental health professionals to not have PTSD.  

Second, the Veteran's reported in-service stressors are not 
consistent with his service and the evidence preponderates 
against a finding that the stressors occurred.  Part and parcel 
to this second reason is the Veteran's demonstrated a total lack 
of credibility.  As to whether any other psychiatric disease had 
is related to service, the Board finds the service and post 
service evidence to preponderate against a finding favorable to 
the Veteran.  

The large number of these alleged dramatic events strains belief.  
The Veteran's dates do not always correspond to his service 
record as to where he was stationed at the times he alleges these 
events occurred.  In fact, he alleges stressors occurring during 
the same time frame at two different locations - he reports that 
he was on a supply run in April 1968 in Korea and then reports 
that he was in radio operator school at that time when a fellow 
soldier committed suicide.  

Simply stated, the Veteran's statements, in and of themselves, 
are found to provide highly probative evidence against this 
claim, clearly indicating that the Veteran is not an accurate 
historian. 

More importantly, the service treatment and personnel records 
provide a decidedly different picture of the Veteran's service.  

Service personnel records show effective dates of assignments 
including the following: October 1967 for basic training at Fort 
Lewis Washington;  December 1967 as a student at Fort Huachuca, 
Arizona; March 1968 in radio teletype operator service school, 
August 1968 as a radio teletype operator with Company B of the 
122d Signal Battalion; May 1969 as a material record clerk with 
that same unit; September 1969 return to the continental US.  His 
service with the 122d Signal Battalion was with the U.S. Army 
Pacific, in Korea.  

The service personnel records, thus, do not show any service 
attached to an engineering battalion and actually provide 
detailed evidence against such finding.  

Beginning with a November 1967 x-ray report, service treatment 
records show that the Veteran had a healed preservice right ankle 
fracture and degenerative changes of that ankle.  Service 
treatment records also document an injury to the left fourth 
finger, treatment (as noted above and additional clinic visits) 
for his right ankle.  The last treatment record from Fort Gordon 
is from July 1968.  

These records are consistent with the record of assignments.  
Together his service personnel and medical treatment records show 
that the Veteran was never stationed with an engineering 
battalion during his service in Korea but rather went directly 
from radio teletype operator school at Fort Gordon to the 122d 
Signal Battalion.  engineering battalion.  The only mention in 
the service personnel records involving assignment to an 
engineering battalion are assignments as an Army Reservist to the 
820th Engineering Battalion at San Pablo, California in 1976 and 
1977.  This alone shows that the alleged incident involving mines 
and service with an engineering battalion did not occur.  

The Veteran's reports of his duties are also contradictory and 
inconsistent with his service.  At one point he stated that he 
disarmed mines and instructed others in how to do so.  At another 
point he states that his job was to inform others by radio when a 
mine was to be detonated.  His inconsistencies show that his 
report is not credible.  

Service treatment records are detailed and there is no indication 
that they are other than complete.  These records show treatment 
for his ankle arthritis, treatment for vision problems, 
uretheritis, sinus congestion and bronchitis, headache, sore 
throat, and sore fingers.  There is no mention of a fractured or 
smashed foot, no record of the Veteran ever being stabbed, no 
record of any injury to his tongue and no record of any burns or 
injuries associated with a truck accident.  It is unbelievable 
that there would be records of such ailments as ankle arthritis 
and headache, but then no mention of a stab wound or of his 
tongue hanging on by a thread.  These records contradict the 
Veteran's reported in-service stressors.  

As between the Veteran's reports and these records, the Board 
finds the records more probative.  The extent of injuries 
reported in recent years by the Veteran as occurring during 
service would have been recorded at some point if the injuries 
occurred.  The Veteran's report of injuries that did not occur 
shows that the alleged events which he states caused the injuries 
did not occur.  Again, this is evidence that he is not credible 
regarding all claims.   

Service treatment records include a January 1969 report of 
psychiatric examination when he was assigned to the 122d Signal 
Battalion.  The psychiatrist documented that the Veteran was 
being considered for administrative separation because he had 
failed to properly perform his duties and constantly disregarded 
his responsibilities.  He had two Article 15 non-judicial 
punishments, one for an insubordinate attitude and the other for 
missing bedcheck.  The Veteran expressed his belief that he was 
performing his duties satisfactorily and that if he were 
transferred to another battalion he would have no difficulty 
finishing his service. 

During the interview the Veteran showed no symptoms of serious 
psychiatric disorder and the psychiatrist stated that the Veteran 
had no psychiatric disease.   

This report is evidence against a finding that the Veteran's 
current psychiatric diseases had onset during his active service.  
The most probative evidence in this regard is the evidence from 
the psychiatrist who interviewed him during service because this 
evidence showed his mental state during service.  

A September 9, 1969 report of medical examination for separation 
from service includes that the Veteran had a normal clinical 
psychiatric examination.  In an associated report of medical 
history, the Veteran indicated that he did not then have nor had 
ever had nervous trouble of any sort, loss of memory or amnesia, 
depression or excessive worry, frequent or terrifying nightmares, 
or frequent trouble sleeping.  These reports also make no mention 
of any foot injuries, or any burns.  

These separation reports are evidence that the Veteran had no 
psychiatric disease at the time of separation from active 
service. The reports are from September 9, 1969, just 2 weeks 
prior to the date of his separation.  

The Board recognizes that the Veteran reports that he was stabbed 
in the time period between the September 9, 1969 report of 
medical examination and his separation from active service.  If 
the Veteran had been stabbed in an altercation, in view of a 
psychiatrist and company commander, as he alleged, there would be 
some mention of such in some document generated during service.  
Taken with the other less than credible accounts presented by the 
Veteran regarding "vomit" beams, the Board finds the evidence 
overwhelming on the question of occurrence of any of the claimed 
in-service stressors.  

Evidence that the Veteran is fabricating his accounts is found in 
his statement, quoted above, as to what a psychiatrist told him 
during service.  The information he alleged that he was provided 
by a psychiatrist in 1969 is essentially a textbook statement of 
the some of the criteria for diagnosing PTSD in 2010.  That a 
psychiatrist would inform him of such at a date prior to the 
recognition of PTSD as a diagnosis and prior to the development 
of the diagnostic criteria is unbelievable.  It is also 
unbelievable that a psychiatrist would inform the Veteran that he 
had a diagnosed psychiatric disease, but this would be recorded 
nowhere in the service records.  It is clear to the Board that 
the Veteran has fabricated information in an effort to obtain VA 
disability benefits.  

Included in his service treatment records is a May 1976 report of 
medical examination for the purpose of enlistment in the U.S. 
Army.  That report includes that the Veteran had a normal 
psychiatric clinical evaluation.  In an associated report of 
medical history, he indicated again that he did not then have nor 
had ever had nervous trouble of any sort, loss of memory or 
amnesia, depression or excessive worry, or frequent trouble 
sleeping.  The selection for frequent or terrifying nightmares 
was not part of this revision of the form.  There are no findings 
of residuals of a stab wound, such as scars.  

These 1976 reports show that some 6 and 1/2 years after 
separation from active service the Veteran had no residuals of 
any in-service injury such as he has reported and, importantly 
had no psychiatric disease.  This is compelling evidence against 
a finding that the Veteran's current psychiatric disease had 
onset or is related to his active service.  It also indicates 
that the Veteran's account of what a psychiatrist told him in 
1969 is not a credible account.  

Post service, the earliest records are from Contra Costa County 
Health Services.  These show that in March 1970 the Veteran was 
seen at a mental health clinic.  He complained of feeling down 
and out, having a tight neck, and difficulty talking even to his 
friends, depression to the point of having difficulty 
communicating.  The Veteran reported trouble with employment.  He 
also reported that since he got out of military service 
everything seemed to have changed so he could not cope well.  He 
reported that he found it hard to be calm and be himself.  

Objectively, the Veteran was quiet and soft spoken not easily 
able to articulate his thoughts but tried to do so in a stumbling 
but coherent way.  The impression was psychoneurotic depressive 
reaction.  There are no other reports of any psychiatric symptoms 
or diagnosis from that time through 1994.  Significantly, these 
records contain numerous reports of physical symptoms, including 
injuries from a motor vehicle accident, upper respiratory 
infections and back pain.  

The Contra Costa County Health Services records, as a whole, and 
when taken together with the service treatment May 1976 reports 
are evidence against a finding that the Veteran experienced any 
of the in-service stressors that he has alleged or had any 
psychiatric disability related to his service.  The Contra Costa 
records do not simply ignore the Veteran's military service.  
Rather, the Veteran referred to his military service reporting 
that since he got out of the service everything seemed to have 
changed.  It is unbelievable that the events the Veteran has 
alleged occurred and the Veteran would refer to his military 
service but not mention at least one of those events (a stabbing, 
murder of a commanding officer, a truck accident with resulting 
serious injuries, nearly being subject to court martial twice, 
and incarceration).  

Taken together the service personnel records, including lack of 
assignment to an engineering battalion during such service, the 
service treatment records, which show none of the alleged 
injuries that the Veteran claims occurred during the alleged 
stressful events, and the post active service records, including 
the 1976 reports and the Costa Contra records, lead the Board to 
finding as fact that the none of the alleged in-service stressors 
occurred and nothing the Veteran's states regarding events in 
service is to be believed.   

As to the report of a psychoneurotic depressive reaction in March 
1970, the diagnosis is never again referred to in the Contra 
Costa County Health Services despite the fact that the records 
include treatment up to 1994.  There is no evidence that this 
condition exists today or has existed at any time since March 
1970.  Nor is there evidence that this condition had onset during 
the Veteran's service.  Indeed, he had normal psychiatric 
evaluation at separation from service.  The Board therefore finds 
his psychoneurotic depressive reaction of March 1970 is unrelated 
to his active service and is not a current disability.  

The next mention of psychiatric disability is found in a writing 
received from the Veteran in December 1998, in which he stated 
that he was filing for service connection for PTSD and asked that 
VA check his service records.  In a July 1999 rating decision, an 
RO denied service connection based on no in-service stressor and 
no psychiatric disease.  The next communication regarding PTSD 
was received from the Veteran is in May 2005.  

VA treatment records include an initial psychosocial assessment 
in May 2005.  The referral was made because the Veteran had 
anxiety issues and had been having trouble maintaining himself at 
work.  He had been working as a security officer full time but 
had dropped down to part time due to stress.  The clinician 
stated that the Veteran presented as somewhat bizarre, talking to 
himself and rambling at times.  He denied hallucinations, 
substance abuse, and suicidal/homicidal ideation.  He reported 
that he had been depressed, anxious, and had memory problems.  

Mental status examination found him well groomed and pleasant but 
with rambling speech which was somewhat bizarre at times.  His 
mood was "OK" and his affect was flat.  There was no diagnosis 
rendered at that time.  

A June 2005 mental health intake note documents that the Veteran 
had lost his housing with his brother and was living outdoors.  
He reported that after moving out of his brother's house he began 
losing control of his life.  He had gotten into the "House of 
Dignity", apparently a homeless shelter.  He reported that he 
continued to work as a security guard but the job was very 
stressful as he had to deal with young people who were 
provocative and violent.  

As a past psychiatric history, the Veteran reported that he had 
received treatment for smoking cessation but no mental health 
treatment.  He reported that he had difficulty concentrating at 
times and difficulty focusing and maintaining a focus on his 
goals.  He reported that he tended to wear himself out by working 
too much.  He reported that in the late 80s and 90s things were 
good but he was drinking heavily, that his real difficulties 
involved his girlfriend at that time and a third miscarriage 
which he stated devastated him.  He then stopped drinking.  He 
also reported that he had been beaten fairly severely in a fight 
two years earlier.  

Under a heading for military history is the Veteran's report that 
he was drafted into the service and had bad ankles, which kept 
him from serving in combat.  He reported that he served in Korea 
as a radio teletype operator.  He made no mention of any unusual 
event during service or of symptoms of psychiatric disease during 
service or until the 1980s and 1990's as in the preceding 
paragraphs.  

Mental status examination found the Veteran well groomed but 
somewhat bizarre in terms of affect and speech.  He denied 
hallucinations and denied positive symptoms of schizophrenia and 
any history of mania.  The clinician noted that the Veteran 
presented with rambling speech and disorganized thought.   The 
clinician also stated that the Veteran appeared to be mostly 
reality-based with some grandiosity, but the veracity of his 
content was difficult to establish in the absence of 
corroboration.  The Veteran reported that his concentration was 
ok on that particular day but that he had been really down and 
flustered by his psychosocial difficulties.  He reported insomnia 
of 4 hours, low energy and low libido due to prostate issues.  

Diagnosis was adjustment disorder with anxiety and depressed 
mood, rule out schizophrenia and bipolar disorder.  There is no 
statement of association between the Veteran's service and these 
diseases.  

These records are evidence against the Veteran's claim.  He 
referred to none of the events which he has now alleged occurred 
during service.  Given the dramatic nature of the events - a 
stabbing, injury in a truck attack, and nearly severing his 
tongue, the absence of even a mention of the events is telling.  
What the Veteran did report were events that occurred many years 
after service, such as moving out of his brother's house and a 
girlfriend's miscarriage.  This tends to show that the Veteran's 
reports of events during service are not credible.  

VA treatment notes from 2007 and 2009 provide more evidence 
pertinent to this claim.  

March 2007 initial mental health intake assessment includes much 
of the same information that was in the 2005 mental health intake 
assessment.  The clinician, who also interviewed the Veteran in 
2005, stated that the Veteran had not followed up with the 2005 
treatment but reported motivation at the present time.  He 
reported some symptoms of PTSD - occasional nightmares, 
hypervigilance, and anxiety.  He also reported that he had been 
beaten severely in a fight in 1996 while working security.  There 
is no stated link between his symptoms and that fight. As to his 
military history, he again reported that his bad ankles kept him 
out of serving in combat but he was fired upon by the North 
Koreans while stationed as a teletype operator in the Signal 
Corps in Korea.  The clinician, a social worker, diagnosed 
adjustment disorder with anxiety and depressed mood, rule out 
schizophrenia, bipolar I, PTSD, and mood disorder due to major 
medical condition.  

Additional notes are of record from June 2007 but largely repeat 
the earlier notes.  Of interest is that in the screen for PTSD 
section, the Veteran answered "No" to all questions, one of 
which asked about horrible, frightening or upsetting past 
experiences.  

This is inconsistent with his report of being fired upon by North 
Koreans during service.  

As of April 2007, the Veteran was diagnosed with schizotypal 
personality disorder as well as unspecified adjustment disorder.  
Mental health treatment notes from June 2007 document that the 
Veteran was attempting to establish treatment.  He presented in a 
somewhat disorganized and elliptical manner with a letter 
indicating that his VA claims had been denied.  The clinician 
stated that the Veteran had applied for benefits for PTSD but had 
never been diagnosed with PTSD.  The physician  stated that it 
quickly became clear that the Veteran's main goal was to obtain a 
diagnosis of PTSD but "[w]hen I explain to him that I do not 
believe that he has PTSD, he states he does not need to see me 
any longer and walks out."  

The physician included a mental status report, that the Veteran 
had mildly pressured speech, an anxious mood and affect, was 
focused on his VA claims issue, had limited insight and judgment, 
no suicidal or homicidal ideation, and some difficulty with 
organization and verbal expression.  


Clinical assessment was as follows:  

[The Veteran] present a somewhat perplexing 
clinical picture.  Pt's main symptoms 
include anxiety, disorganized thinking, and 
problems with focus and organization.  
However, pt's presentation today is much 
more goal directed.  He has a specific 
agenda for the apt. and leaves once he 
realizes his agenda will not be fulfilled.  

Axis I diagnosis was psychotic disorder, not otherwise specified.  
Axis II diagnosis was schizotypal traits.  

These VA treatment records are also found to be evidence against 
the Veteran's claim for service connection for disability due to 
psychiatric disease.  Although the Veteran has been treated by 
numerous mental health professionals, he has not been diagnosed 
with PTSD even when he has specifically put the mental health 
professionals on notice of his opinion that he has PTSD.  Indeed, 
the opinion just stated shows that he does not have PTSD.  

As to his other diagnosed psychiatric diseases, these have not 
been related to the Veteran's service.  His reports of his 
service, other than the 2007 mention of being fired on by North 
Koreans, tend to show that any psychiatric disease from which he 
suffers did not have onset during his active service and is 
unrelated to his active service.  In this regard, he refers to 
his service but only to state that he had bad ankles and did not 
serve in combat.  As already discussed, his report of being fired 
on by North Koreans during his 1968-69 service is not credible.  

Based on the above, the Board finds the preponderance of evidence 
to be against a finding that the Veteran has PTSD, that he had an 
in-service stressor, and that any psychiatric disease from which 
he has been found to suffer during the course of his claim and 
appeal had onset or is related to his active service.  Hence, his 
appeal as to this issue must be denied.  The evidence on this 
matter is not so close as to allow application of the benefit-of-
the-doubt rule.  See 38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102 
(2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prostate cancer

The Veteran contends that service connection is warranted for 
prostate cancer on a presumptive basis.  He relies on the 
presumption of service connection for Veteran's who were exposed 
to the herbicide "Agent Orange" during active service.  He 
reported that he served in Korea in 1968 and 1969 and that he 
performed field duty in the DMZ and was there exposed to Agent 
Orange.  He has also contended that his prostate cancer was 
caused by radiation from radio equipment.  

VA first received a claim for service connection for prostate 
cancer in July 1998.  In July 1999 the RO granted a nonservice 
connected pension based on the Veteran's prostate cancer, 
implicitly denying a claim for service connection for prostate 
cancer.  Notice of that decision and of the Veteran's appellate 
rights was mailed to the Veteran and his representative In 
November 1999.  The Veteran did not appeal that decision and the 
decision became final.  38 U.S.C.A. § 7105(c).  He again sought 
service connection for prostate cancer in May 2005 claim.  The RO 
denied that claim in a March 2006 rating decision and mailed a 
copy of that decision and his appellate rights to the Veteran and 
his representative that same month.  VA did not receive any 
document expressing disagreement with that decision within one 
year of the mailing and the decision thus became final.  Id.  

The basis for the denial of the Veteran's claim in March 2006 was 
essentially that there was no in-service disease or event giving 
rise to his prostate cancer.  The RO explained the unit to which 
the Veteran was attached during service was not in the DMZ in 
Korea and there was therefore no presumption of service 
connection for prostate cancer based upon Agent Orange exposure.  
Similarly, his prostate cancer was determined to not have had 
onset during active service or within one year of active service. 

Since that denial, the Veteran has argued that he was in the DMZ 
in Korea and that he was exposed to radiation from radios and 
other communication devices which he believes caused his cancer.  

In a July 1998 writing the Veteran stated as follows:  "I served 
in Korea in 1968 and 1969, and I strongly suspect that Agent 
Orange was used in the DMZ area where I was performing field 
duty.  I have now been diagnosed with prostate cancer that I 
believe was caused by this chemical."  

In his September 2006 claim, the Veteran again stated that he 
sought service connection based on exposure to Agent Orange, this 
time stating that he was "in country Vietnam."  

Since the March 2006 denial the Veteran has reported that he was 
involved in supply delivery runs to the DMZ.  This is not new 
evidence.  Prior to the March 2006 denial the Veteran indicated 
that he served in the DMZ.  

The Veteran has submitted an article, dated May 22, 2007, 
referring to burns induces by non-ionizing radiation.  This 
article references skin and muscle burns and the effect of 
electromagnetic radiation on implantable cardiac pacemakers.  The 
article does not mention prostate cancer.  

The Board finds that this evidence is not relevant to the 
Veteran's claim and is therefore not material evidence.  

Undated documents, both handwritten and typewritten, contain the 
Veteran's hypothesis that he suffered microwave, radio, radiation 
poisoning from radios used in his duties as a radioteletype 
operator.  There is no evidence that the Veteran is an expert in 
the effects of microwave or radio frequency radiation's effects 
on humans.  

The Board is not saying that a non-expert may never provide a 
competent opinion as to whether a given condition was caused by 
some event.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009) (rejecting the view that competent medical evidence is 
necessarily required when the determinative issue is medical 
diagnosis or etiology). Whether a layperson is competent to 
provide an opinion as to the etiology of a condition depends on 
the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in 
Jandreau the Federal Circuit addressed whether a layperson could 
provide evidence regarding a diagnosis of a condition and 
explained that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran seeks to offer opinions of causation rather 
than provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  The Board finds that the question of whether 
microwave or radio frequency electromagnetic radiation causes 
prostate cancer is not amenable to observation alone.  Rather it 
is a matter of public knowledge that whether a given disease is 
caused by exposure to some environmental agent is the subject of 
research by highly trained and educated scientists and 
physicians.  It is also a matter of public knowledge that the 
causes of cancer are not particularly well understood and are the 
subject of research by highly trained and educated scientists and 
physicians.  The Veteran has not provided any basis for his 
theory that radiation caused his prostate cancer; but has merely 
offered his own unsubstantiated opinion.  He has not demonstrated 
that he has the knowledge or experience to provide a competent 
expert opinion as to the causes of his prostate cancer.  Hence, 
the Veteran's opinion as to whether electromagnetic radiation 
caused his prostate cancer is not competent evidence.  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency 
has to do with whether the evidence may be considered by the 
trier of fact).  

Also submitted by the representative is evidence that is 
purported to show that the 122d Signal Battalion to which the 
Veteran was attached from August 1968 to September 1969 was in 
the DMZ in Korea.  This evidence is not probative of such a 
finding.  Included is an internet article dated December 11, 2008 
which describes the 122d Signal Battalion.  This document does 
not provide any evidence as to the duties of the 122d Signal 
Battalion after 1965 and hence is not relevant to the Veteran's 
claim.  

Another article from the same date, entitled Camp Casey, provides 
that the camp is located 11 miles from the DMZ, provides no 
information regarding the period that the Veteran was on active 
duty in Korea.  This document is thus not relevant to his claim 
and not material evidence.  Also provided were copies of the 
Veteran's service treatment records which were already of record 
at the time of the last final denial of his claim and are 
therefore not new evidence.  

The Veteran's statements regarding service in the DMZ are not new 
evidence, but rather are merely redundant and cumulative of his 
statement of record at the time of the last final denial, that he 
had field service in the DMZ in Korea.  As to the statement of 
being "in country Vietnam" he stated this once, but all other 
statements include only his referral to service in Korea.  Given 
these other statements and his service records which show service 
in Korea but no service in Vietnam, this statement is not new and 
material evidence because it does not raise a reasonable 
possibility of substantiating his claim.  

The Veteran does not claim to have been exposed to ionizing 
radiation nor has he stated that he was involved in any of the 
radiation risk activities listed in 38 C.F.R. § 3.309(a).  His 
referral to radiation poisoning from radio equipment is not 
evidence that raises the possibility of applying either of these 
provisions.  In short, his statements involving exposure to 
radiation from communication equipment is not material evidence, 
or for that matter new evidence as it was already of record that 
he was a radio operator.  

The Board thus finds that new and material evidence has not been 
submitted with regard to the claim for service connection for 
prostate cancer.  Hence, the claim shall not be reopened and the 
appeal in this regard is denied.  There is no reasonable doubt to 
resolve as to this matter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in January 2007 that fully addressed all 
required notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to reopen and to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Veterans Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment and personnel 
records and VA treatment records.  Included in the claims file 
are private treatment records including from Contra Costa Health 
Services.  

It is noted that the Veteran reported in October 2006 that he was 
currently seeing a psychiatrist "in Oakland Army Base."  He 
also submitted an undated VA FORM 21-4142, Authorization and 
Consent to Release Information in which he wrote "Homeless 
Shelter: Oakland CA.  Operation Dignity" and "Oakland Army Base 
Psychiatrist Mental Health Service Connected combat pay."  
Following receipt of that VA FORM 21-4142, the RO sent a letter 
to the Veteran requesting that he provide a complete address so 
that VA could assist him in obtaining the records and informed 
him that he could submit the records himself if he so desired.  
He did not provide the requested information.  The Board thus 
finds that VA has fulfilled its duty to assist in this matter; 
such a duty is not a one-way street and the Veteran has failed to 
provide the necessary information.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

The Board has not neglected to consider the Veteran's report of 
being fired on by North Koreans in 1968 or 1969, including that 
his unusual claim that his Delta flight was subject to artillery 
fire.  VA has no duty to pursue the question of engaging in 
combat with the enemy in this case.  His reports are incredible 
on their face and there is no reasonable possibility  that 
further assistance would aid in substantiating the Veteran's 
claim.  See 38 U.S.C.A. § 5103A(a)(2).  The Veteran is no 
credible and his statements have negative probative value.  

With regard to the claim for service connection for disability 
due to psychiatric disease, the there is no evidence establishing 
that an event (including a stressor) or psychiatric disease 
occurred in service, or evidence establishing that a psychosis 
manifested within one year of separation from service.  VA 
therefore has no duty to provide a medical examination nor obtain 
an expert opinion.  

With regard to the Veteran's claim for service connection for 
prostate cancer VA has no duty to provide an examination or 
obtain an expert opinion because the claim has been the subject 
of a final denial and new and material evidence has not been 
submitted to reopen the claim.  See § 38 C.F.R. 
§ 3.159(c)(4)(iii) (2010).  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The claim of entitlement to service connection for disability 
resulting from psychiatric disease is reopened.  

Service connection for disability due to psychiatric disease is 
denied.  

The appeal is denied as to the issue of reopening a claim of 
entitlement to service connection for prostate cancer.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


